Citation Nr: 0709373	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had 20 years and seven months of active duty, to 
include the period from November 1939 to December 1945, 
September 1950 to March 1952, July 1953 to August 1953, and 
from April 1966 to September 1975; with about nine years of 
duty in the Naval Reserve.  He died in March 2000.  The 
appellant is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  


FINDINGS OF FACT

1.  The veteran died in March 2000; the death certificate 
lists the immediate cause of his death as metastatic prostate 
carcinoma; at the time of his death, service connection was 
in effect for bilateral hallux valgus, evaluated as 20 
percent disabling; anxiety neurosis, evaluated as 10 percent 
disabling; tendonitis, right biceps tendon, evaluated as 10 
percent disabling; bilateral hearing loss, evaluated as 0 
percent disabling; and angiomas, multiple, small, evaluated 
as 0 percent disabling.  His combined rating was 40 percent.  

2.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

3.  Metastatic prostate carcinoma was not shown during active 
service, nor is it shown to be of service origin. 




CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Cause of Death

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran was exposed to ionizing radiation 
when his ship, the U.S.S. Sarsi, towed a radioactive ship, 
the U.S.S. Independence, to a target area off of the 
California coast in 1951, at which time it was sunk in a 
weapons test.  She states that the veteran's duties included 
hoisting the radioactive anchor of the U.S.S. Independence, 
that he went out in a small boat and retrieved floating 
debris from the U.S.S. Independence after it was sunk, and 
that he was decontaminated three times during this duty.  

The claims files include several newspaper articles, which 
indicate the following: the U.S.S. Independence was a target 
ship during nuclear testing during Operation Crossroads in 
1946; it was near the center of the blast and was heavily 
damaged at that time; it was not considered safe to be used 
as scrap metal because the "minute radiation might be 
concentrated in one medical instrument manufactured from her 
metal, and someone's life endangered"; the cost of 
decontamination "would be out of all proportion to her value 
as scrap."  

The veteran's personnel file shows that he served aboard the 
U.S.S. Sarsi between December 1950 and March 1952.  

The veteran's certificate of death indicates that he died in 
died in March 2000.  The death certificate lists the 
immediate cause of his death as metastatic prostate 
carcinoma.  At the time of his death, service connection was 
in effect for bilateral hallux valgus, evaluated as 20 
percent disabling; anxiety neurosis, evaluated as 10 percent 
disabling; tendonitis, right biceps tendon, evaluated as 10 
percent disabling; bilateral hearing loss, evaluated as 0 
percent disabling; and angiomas, multiple, small, evaluated 
as 0 percent disabling.  His combined rating was 40 percent.  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2004).

The veteran had active duty that included the period between 
1939 and 1945, however, he is not shown to have qualifying 
service as discussed at 38 C.F.R. § 3.309(d)(3)(ii).  

The Board further notes that the claimed disability, prostate 
cancer, is not among the diseases that warrant presumptive 
service connection, as listed at 38 U.S.C.A. § 1112 (c)(2)(A-
P) (West 2002).  See also 38 C.F.R. §§ 3.309(d), 3.311(b)(2) 
and (3).  In any event, as previously stated, the veteran is 
not shown to have a radiation risk activity for the purposes 
of such presumptions.  Accordingly, service connection for 
the claimed disability is not warranted under 38 U.S.C.A. 
§ 1112(c).  See Rucker, 10 Vet. App. at 71; 38 C.F.R. § 
3.309(d).

However, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection can be pursued under the 
general VA compensation entitlement system.  Id. at 1043; see 
also Rucker, 10 Vet. App. at 71.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for malignant tumors when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d). 

The veteran's service medical records do not show any 
relevant treatment.  All service examination reports, to 
include a separation examination report, dated in September 
1975, show that the veteran's GU (genitourinary) system was 
clinically evaluated as normal, with the exception that 
reports dated in 1945, 1950, 1955 and 1967 note a left 
varicocele.  

The post-service medical evidence includes reports from 
Billings Oncology Associates, dated between 1999 and 2000, 
which note treatment for metastatic prostate carcinoma.  See 
also VA treatment reports, dated between 1998 and 1999.  

A March 1989 letter from the Defense Nuclear Agency (DNA), 
states that the veteran's possible exposure to radiation 
while towing the U.S.S. Independence in January 1951 "would 
be considered occupational in nature."      

In February 2004, the appellant submitted competent medical 
evidence that the claimed condition was a radiogenic disease, 
and it could have been related to the veteran's service.  See 
statement from John C. Wade, M.D., dated in May 2003.  
Therefore, the RO sought to verify whether or not the veteran 
had participated in a radiation risk activity, and to obtain 
a dose estimate.  See 38 C.F.R. § 3.311(b)(4), (c).  

A letter from the Defense Threat Reduction Agency (DTRA), 
dated in February 2003, shows that that agency determined 
that the veteran was not present at any atomospheric nuclear 
test series conducted between 1945 and 1962.  The letter 
further notes that as a member of the U.S.S. Sarsi, the 
veteran was involved in the towing of a former ship involved 
in the Operation Crossroads testing, the U.S.S. Independence, 
in January 1951 off of the California coast.  The DTRA stated 
that a scientific dose reconstruction indicates that the 
veteran would have accrued a probable dose of 0.0 rem gamma 
(0.0 rem rounded) (upper bound of 0.0 rem gamma), and that he 
had no potential for exposure to neutron radiation, and that 
his (50-year) committed dose equivalent to the prostate was 
0.0 rem.  

A letter from the DTRA, dated in March 2006, states that 
although the agency had conducted 78 revised prostate dose 
estimates based upon new guidelines that were established in 
2003, in no case did reevaluation result in a significant 
change to the prostate dose estimate that was previously 
reported to VA.  Accordingly, the DTRA stated that prostate 
dose reassessments had been discontinued, but that each 
pending case would be reviewed for any circumstances that 
could possibly lead to a significant increase in the 
estimated prostate dose.  Furthermore, DTRA was to provide 
revised upper bound estimates of the external and prostate 
doses, based on the new 2003 guidelines.  These revised upper 
bound estimates were equal or higher that the doses that had 
previously been reported to VA to account for uncertainties 
in the dose reconstruction process and ensure benefit of the 
doubt for the veteran.  The DTRA provided the following dose 
estimates: total external gamma dose equivalent: 0.000 rem; 
upper bound external gamma dose equivalent (revised): 0.000 
rem; total external neutron dose equivalent: 0.00 rem; upper 
bound external neutron dose equivalent (revised): 0.00 rem; 
upper bound committed dose equivalent to the prostate 
(revised): 0.0 rem.  See also DTRA letter, dated in April 
2006 (issuing a minor correction in language).

The claims files include two lay statements from men who 
assert that they served aboard the U.S.S. Sarsi, and that it 
towed the U.S.S. Independence in about 1951.  

In March 2006, the RO denied the claim after noting that the 
March 2006 DTRA dose estimates reaffirmed its March 2005 dose 
estimates, and that a dose estimate of zero is conclusive of 
no exposure to ionizing radiation.  See Wandel v. West, 11 
Vet. App. 200, 204-205 (1998) (stating that development under 
38 C.F.R. § 3.311(b)(1) requires a preliminary determination 
that the veteran was exposed to ionizing radiation, and where 
no such exposure is shown, a referral to the Undersecretary 
for Benefits is not required).  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran's cause of death 
(metastatic prostate carcinoma) was related to his service.   
With regard to ionizing radiation, the veteran is shown to 
have been aboard a ship that towed the U.S.S. Independence 
out to sea for sinking with explosives in 1951.  The U.S.S. 
Independence had previously been used at a nuclear test site 
in 1946.  However, a contemporaneous newspaper article 
submitted by the appellant noted that the U.S.S. Independence 
had only "minute radiation."  In addition, the Board 
considers the DTRA's March 2006 finding, that the veteran was 
not exposed to ionizing radiation during service, to be 
highly probative evidence against the claim.  In this report, 
the DTRA provided a dose estimate of zero.  This report 
affirmed an earlier February 2003 DTRA dose estimate.  
Therefore, the Board must find that there is no reasonable 
possibility that the veteran's metastatic prostate carcinoma 
was the result of exposure to ionizing radiation during 
service.  In reaching its decision under 38 C.F.R. § 3.311, 
as the veteran is not shown to have been exposed to ionizing 
radiation, the factors as listed in 38 C.F.R. § 3.311(e), as 
discussed in Hilkert v. West, 11 Vet. App. 284 (1998), need 
not be taken into consideration.  Wandel, 11 Vet. App. at 
204-205.  Based on the foregoing, the Board finds that the 
evidence does not warrant a grant of the benefit sought.

In reaching this decision, the Board has considered Dr. 
Wade's May 2003 opinion, in which he states, in part:

[The veteran] and five other crew members 
were exposed to high levels of radiation 
as they picked up debris by hand.  He was 
decontaminated three times, and was 
warned by Naval physicians that he might 
ultimately develop some sort of cancer as 
a result of his exposure to the 
radiation.  Whether or not this exposure 
to radioactivity caused [the veteran's] 
prostate cancer would be hard to prove or 
disprove.  

Dr. Wade went on to characterize the veteran's alleged 
exposure to radiation as "just as carcinogenic" as exposure 
to Agent Orange.  In this regard, presumptive service 
connection for prostate cancer may be granted under certain 
circumstances for veterans who served in Vietnam.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  However, the veteran is not shown to have served 
in Vietnam.  

Dr. Wade's statement, ("Whether or not this exposure to 
radioactivity caused [the veteran's] prostate cancer would be 
hard to prove or disprove."), is equivocal in its terms, and 
nowhere in his opinion does Dr. Wade provide a dose estimate 
for the veteran.  See 38 C.F.R. § 3.311(a)(1).  In addition, 
it is unaccompanied by a citation to clinical findings during 
service or thereafter, or citation to other supportive 
studies, and it is not shown to have been based on a review 
of the veteran's claims files, or any other detailed and 
reliable history.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  In summary, this 
evidence is insufficient, when compared to the contrary 
evidence of record, to warrant the conclusion that service 
connection is warranted for the veteran's cause of death.

Finally, with regard to the possibility of service connection 
on a direct basis (i.e., other than due to exposure to 
radiation), the veteran was not treated for prostate cancer 
during service, and prostate cancer is noted by history to 
have been present no earlier than 1988.  See VA progress 
notes, dated in May 1999.  This is approximately 13 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the veteran's prostate cancer was related to his 
service.  The appellant does not argue, and there is no 
medical evidence to show, that there is a nexus between the 
veteran's cause of death and any period of active duty for 
training, or any period of inactive duty training.  See 38 
U.S.C.A. §§ 101 (22), (23), and 1111 (West 2002).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.  Finally, there 
is no evidence of a malignant tumor that was manifest to a 
compensable degree to warrant service connection under 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the appellant's written testimony, 
and the lay statements, submitted in support of the argument 
that the veteran's cause of death should be service 
connected.  Lay statements are not competent evidence of a 
diagnosis, or of a nexus between the veteran's cause of death 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in March 2002, September 2002, and 
February 2004 the RO sent the appellant letters (hereinafter 
"VCAA notification letters") that informed her of the type of 
information and evidence necessary to support her claim.  The 
RO's letters informed the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the appellant to provide additional evidence in support of 
her claim.  She was asked to identify all relevant evidence 
that she desired VA to attempt to obtain.  

Any defect with respect to the timing of the VCAA notice in 
this case was nonprejudicial.  There is no indication that 
the outcome of the claim has been affected, as all evidence 
received has been considered by the RO.  The appellant has 
been provided a meaningful opportunity to participate 
effectively in the processing of her claim, as she has been 
afforded the opportunity to submit additional argument and 
evidence, which she has done.  For these reasons, the timing 
of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the appellant was sufficiently notified in the 
March 2006 Statement of the Case.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  Furthermore, and 
in any event, as the claim for service connection has been 
denied, no disability rating or effective date will be 
assigned; and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service records, service medical 
records, and VA and non-VA medical reports.  A radiation dose 
estimate was obtained.  As the dose estimate was zero, and as 
no exposure to ionizing radiation is shown, further 
development, to include development under 38 C.F.R. § 3.311, 
is not warranted.  See Wandel v. West, 11 Vet. App. 200, 204-
205 (1998).  The Board therefore finds that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


